Exhibit 10.2 CONFIDENTIAL Execution Version SHARE PURCHASE AGREEMENT among ANDREW BURGESS, RAMI FEDDA, ALLIED ENERGY HOLDING PTE LTD and SPI China (HK) Limited . Dated as of March 31, 2015 TABLE OF CONTENTS Page Article I DEFINITIONS Section 1.01 Certain Defined Terms 1 Section 1.02 Definitions 12 Section 1.03 Interpretation and Rules of Construction 13 Article II PURCHASE AND SALE Section 2.01 Purchase and Sale of the Shares 14 Section 2.02 Purchase Price 14 Section 2.03 Closing 15 Section 2.04 Closing Deliveries by the Sellers 15 Section 2.05 Closing Deliveries by the Purchaser 16 Section 2.06 Escrow and Release of Consideration Shares 16 Section 2.07 No Obligation to Purchase Partial Number of Sale Shares 17 Section 2.08 Simultaneous Actions at Closing 17 Section 2.09 Non-compliance 17 Section 2.10 Appointment of Purchaser as Proxy 17 Article III REPRESENTATIONS AND WARRANTIES OF THE SELLERS Section 3.01 Authority and Qualification of the Sellers 18 Section 3.02 Organization, Authority and Qualification of the Company 19 Section 3.03 Subsidiaries 19 Section 3.04 Capitalization 20 Section 3.05 Corporate Books and Records 21 Section 3.06 No Conflict 21 Section 3.07 Governmental Consents and Approvals 21 Section 3.08 Financial Information; Books and Records 22 Section 3.09 Absence of Undisclosed Liabilities 22 Section 3.10 Receivables 22 Section 3.11 Conduct in the Ordinary Course; Absence of Certain Changes, Events and Conditions 23 Section 3.12 Litigation 25 Section 3.13 Permits; Compliance with Laws 25 Section 3.14 Environmental and Other Permits and Licenses; Related Matters 25 Section 3.15 Material Contracts 26 Section 3.16 Intellectual Property 27 Section 3.17 Real Property 28 Section 3.18 Status and Investment Intent 29 i Section 3.19 Assets 29 Section 3.20 Customers 30 Section 3.21 Suppliers 30 Section 3.22 Employee Matters 30 Section 3.23 Labor Matters 31 Section 3.24 Key Employees 32 Section 3.25 Certain Interests 32 Section 3.26 Taxes 33 Section 3.27 Insurance 36 Section 3.28 Certain Business Practices 36 Section 3.29 Full Disclosure 36 Section 3.30 Brokers 36 Article IV representations and warranties of the purchaser Section 4.01 Organization and Authority of the Purchaser 37 Section 4.02 No Conflict 37 Section 4.03 Governmental Consents and Approvals 38 Section 4.04 Consideration Shares 38 Section 4.05 SEC Reports 38 Section 4.06 Litigation 38 Section 4.07 Other Matters 38 Section 4.08 Full Disclosure 38 Section 4.09 Brokers 38 Article V additional agreements Section 5.01 Conduct of Business Prior to the Closing 38 Section 5.02 Access to Information 39 Section 5.03 Regulatory and Other Authorizations; Notices and Consents 39 Section 5.04 Notice of Developments 39 Section 5.05 No Solicitation or Negotiation 40 Section 5.06 Trademark registrations 40 Section 5.07 Lock-Up of Consideration Shares 40 Section 5.08 Release of Indemnity Obligations 41 Section 5.09 Related Party Arrangements 41 Section 5.10 Payments on Behalf of Affiliates 41 Section 5.11 Shareholders’ Agreement 41 Section 5.12 Escrow Agreement 41 Section 5.13 Further Action 41 Article VI tax matters Section 6.01 Tax Returns 42 ii Section 6.02 Straddle Periods 42 Section 6.03 Conveyance Taxes 43 Section 6.04 Tax Claims 43 Section 6.05 Refunds 43 Section 6.06 Tax Cooperation 43 Section 6.07 Costs 44 Article VII CONDITIONS TO CLOSING Section 7.01 Conditions to Obligations of the Sellers 44 Section 7.02 Conditions to Obligations of the Purchaser 45 Article VIII INDEMNIFICATION Section 8.01 Survival of Representations and Warranties 46 Section 8.02 Indemnification by the Sellers 46 Section 8.03 Limitation of liability 48 Section 8.04 Indemnification by the Purchaser 48 Section 8.05 Notice of Loss; Third Party Claims 48 Section 8.06 Adjustments to Purchase Price 49 Article IX TERMINATION Section 9.01 Termination 49 Section 9.02 Effect of Termination 50 Article X GENERAL PROVISIONS Section 10.01 Expenses 50 Section 10.02 Notices 50 Section 10.03 Public Announcements 51 Section 10.04 Severability 51 Section 10.05 Entire Agreement 51 Section 10.06 Assignment 51 Section 10.07 Amendment 51 Section 10.08 Waiver 51 Section 10.09 No Third Party Beneficiaries 52 Section 10.10 Specific Performance 52 Section 10.11 Governing Law 52 Section 10.12 Dispute Resolution 52 Section 10.13 Currency 53 Section 10.14 Counterparts 53 iii DISCLOSURE SCHEDULE EXHIBIT A: FORM OF DIRECTOR’S RESIGNATION EXHIBIT B: SPECIFIED IP iv SHARE PURCHASE AGREEMENT, dated as of March 31, 2015, among Andrew Burgess, a citizen of Australia as trustee on the terms of the Burgess Absolutely Entitled Trust (“ Burgess Shareholder ”), Rami Fedda, a citizen of Australia as trustee on the terms of the Fedda Absolutely Entitled Trust (“ Fedda Shareholder ”), Allied Energy Holding Pte Ltd, a company incorporated in Singapore and associated with Simon Tan, a citizen of Singapore (“ Tan Shareholder ” and, together with Burgess Shareholder and Fedda Shareholder, the “ Sellers ”), and SPI China (HK) Limited (the “ Purchaser ”), a company incorporated in Hong Kong and a wholly owned subsidiary of Solar Power, Inc., a California corporation (“
